Case 2:18-cv-00146-JAD-CWH Document 27 Filed 01/24/19 Page 1 of 2




                                             ECF No. 27
Case 2:18-cv-00146-JAD-CWH Document 27 Filed 01/24/19 Page 2 of 2




   Based on the parties' stipulation [ECF No. 27], which I construe as a joint motion under Local
Rule 7-1(c) because it was signed by fewer than all the parties or their attorneys, and with good
cause appearing, IT IS HEREBY ORDERED that ALL CLAIMS AGAINST Defendant
Comcast Enterprise Services, LLC are DISMISSED with prejudice, each side to bear its own
fees and costs.
                                             _________________________________
                                                       _____ __
                                                              ____________
                                                                        __________
                                             U.S. District
                                                       ictt Judg
                                                            Judge
                                                              dge Je
                                                              dg    Jennifer
                                                                     ennif
                                                                         iiffer A
                                                                                A.. Dorsey
                                             Dated: January
                                                      nuary 224,4 2019
